     Case: 1:19-cr-00322 Document #: 64 Filed: 11/27/19 Page 1 of 4 PageID #:238




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA



        v.                                              Case No. 19-CR-322

EDWARD M. BURKE,                                        Hon. Robert M. Dow, Jr.
PETER J. ANDREWS, AND
CHARLES CUI                                             United States District Court Judge



                   DEFENDANT CHARLES CUI’S UNOPPOSED MOTION
                        TO MODIFY TRAVEL RESTRICTIONS

        Defendant Charles Cui, by and through his undersigned counsel, respectfully moves this

Honorable Court to enter an agreed order modifying the conditions of his release to allow him to

travel outside the Northern District of Illinois to the state of Florida from December 18, 2019

through December 31, 2019 for the purpose of traveling with his family during the holiday season.

In support of this motion, Mr. Cui states as follows:

        1.       On April 18, 2019, Mr. Cui was arraigned and entered a plea of not guilty. Bond

was set at $10,000.00 own recognizance, and Mr. Cui’s travel was restricted to the Northern

District of Illinois.

        2.       On July 22, 2019, the Court granted Mr. Cui’s motion to modify his travel

restrictions to allow Mr. Cui to travel with his family to North Carolina from July 29, 2019 through

August 4, 2019 and to allow Mr. Cui to travel without date restriction to his second home in Benton

Harbor, Michigan, which is located in the Western District of Michigan, which Mr. Cui visits on

occasion with his family.
     Case: 1:19-cr-00322 Document #: 64 Filed: 11/27/19 Page 2 of 4 PageID #:238




       3.      Mr. Cui respectfully seeks this Court’s permission to travel with his family from

the Northern District of Illinois to the state of Florida over the holiday season. His family plans

on leaving on December 18, 2019 and returning on December 31, 2019.

       4.      Pretrial Services has previously informed counsel that Mr. Cui is not under

Pretrial’s supervision and that Pretrial takes no position regarding expanding Mr. Cui’s travel

beyond the NDIL.

       5.      The undersigned also conferred with the Assistant United States Attorneys handling

this matter. The Government has indicated it has no objection to the relief sought in this motion.

       6.      Consistent with the Court’s standing order, Mr. Cui is contemporaneously

submitting a proposed agreed order in electronic format to “Proposed_Order_Dow@ilnd.

uscourts.gov” for the Court’s consideration.

       WHEREFORE, Defendant Charles Cui respectfully requests that the Court enter an Order

modifying the conditions of his release to allow him to travel outside the Northern District of

Illinois to the state of Florida from December 18, 2019 through December 31, 2019 for the purpose

of traveling with his family.

Dated: November 27, 2019                           Respectfully submitted,



                                                   By: /s/ Tinos Diamantatos




                                                -2-
Case: 1:19-cr-00322 Document #: 64 Filed: 11/27/19 Page 3 of 4 PageID #:238




                                          Tinos Diamantatos, Bar No. 6281728
                                          tinos.diamantatos@morganlewis.com
                                          Megan R. Braden, Bar No. 6299141
                                          megan.braden@morganlewis.com
                                          Alex D. Berger, Bar No. 6320296
                                          alex.berger@morganlewis.com

                                          MORGAN, LEWIS & BOCKIUS LLP
                                          77 West Wacker Drive
                                          Chicago, IL 60601-5094
                                          Telephone: +1.312.324.1000
                                          Facsimile: +1.312.324.1001

                                          Counsel for Defendant Charles Cui




                                    -3-
     Case: 1:19-cr-00322 Document #: 64 Filed: 11/27/19 Page 4 of 4 PageID #:238




                              CERTIFICATE OF SERVICE

       I, Alex D. Berger, an attorney, hereby certify that a copy of the foregoing DEFENDANT

CHARLES CUI’S UNOPPOSED MOTION TO MODIFY TRAVEL RESTRICTIONS was filed

on November 27, 2019 using the CM/ECF system, which will send notification of such filing to

all counsel of record.


                                               /s/ Alex David Berger
                                               Alex D. Berger
